Order entered September 22, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00995-CR
                              No. 05-21-01076-CR

                 MARTIN DAVILACONTRERAS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-2141089-R

                                    ORDER

      By this order, we remove this case from submission on October 5, 2022, and

set the case for submission today, September 22, 2022. See TEX. R. APP. P. 2.


                                             /s/   DENNISE GARCIA
                                                   PRESIDING JUSTICE